Name: Commission Regulation (EEC) No 69/87 of 12 January 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 13 . 1 . 87 Official Journal of the European Communities No L 11 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 69/87 of 12 January 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (^ and in particular Article 6(7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 735 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (J ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply but ­ teroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1981 , p. 1 . 0 OJ No L 54, 23. 2. 1985, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . (&lt;) OJ No L 148 , 28 . 6. 1968, p. 13 . M OJ No L 119, 8 . 5. 1986, p. 19 . {*) OJ No L 142, 1 . 6. 1983, p. 1 . f) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 11 /2 Official Journal of the European Communities 13 . 1 . 87 ANNEX Notice of invitation to tender P) Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 3 July 1986 2. Recipient 3 . Country of destination 1 Jamaica 4. Stage and place of delivery fob 5. Representative of the recipient Ambassade de JamaÃ ¯que, rue de la Loi 83-85, B-1040 Bruxelles (Tel . : (02) 230 1 1 70) 6. Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9. Specific characteristics  10. Packaging 5 kg 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO JAMAICA' 12. Shipment period Before 15 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (8) 13 . 1 . 87 Official Journal of the European Communities No L 11 /3 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2. Recipient 3 . Country of destination I Grenada 4. Stage and place of delivery cif (St George's) 5. Representative of the recipient Grenada Food and Nutrition Council  St George's  Avenue des Arts, 24  1040 Bruxelles Telex : 64015 GREN BR-B 6. Total quantity 40 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9. Specific characteristics  10 . Packaging 20 kg 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GRENADA' 12. Shipment period Before 15 February 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (8) No L 11 /4 Official Journal of the European Communities 13 . 1 . 87 Description of the lot C 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination China 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 195 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9. Specific characteristics  10. Packaging 0 11 . Supplementary markings on the packaging 'CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 12. Shipment period Before 31 March 1987 13 . Closing date for the submission of tenders 26 January 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 April 1987 9 February 1987 15. Miscellaneous woooo 13. 1 . 87 Official Journal of the European Communities No L 11 /5 Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose - Council Regulation (EEC) No 457/85 Commission Decision of 9 July 1985 and 15 November 1985 2. Recipient 3 . Country of destination Republic of India 4. Stage and place of delivery fob 5. Representative of the recipient (3) Embassy of India (Attn . Miss R. Lai, Counsellor), Chaussee de Vleurgat, 217, B-1050 Bruxelles (Tel . : 02 / 640 91 40 ; Telex ; 22510 INDEMB B) 6. Total quantity 400 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into stock after 1 September 1986 10. Packaging  11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMU ­ NITY" 12. Shipment period Before 30 April 1987 1 3 . Closing date for the submission of tenders 26 January 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 April 1987 9 February 1987 15. Miscellaneous cm No L 11 /6 Official Journal of the European Communities 13 . 1 . 87 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determine what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the successful tenderer : see list published in the Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals and was processed under excellent sanitary conditions supervised by qualified technical personnel, and that the area of production of raw milk had not registered foot-and-mouth disease. (*) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certifi ­ cate. Q In new bunged metal drums, coated inside with foot can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. 0 At request of the beneficiary the successful tenderer shall deliver a certificate coming from an official entity and certifying for the product to be delivered that the standards in force, on nuclear radiation, in the Member State concerned, have not been exceeded. (') The successful tenderer shall give the beneficiaries' representatives, at the time at delivery, a certificate of origin.